Exhibit 10.17

SILICON STORAGE TECHNOLOGY, INC.

STOCK BONUS GRANT NOTICE

Silicon Storage Technology, Inc. (the “Company”), pursuant to its 1995 Equity
Incentive Plan as defined below (the “Plan”) hereby grants to Participant the
right to acquire the number of shares of the Company’s common stock set forth
below (“Award”). This Award is subject to all of the terms and conditions as set
forth herein and in the Stock Bonus Agreement and the Plan, both of which are
attached hereto and incorporated herein in their entirety.

Participant:

Date of Grant:

Number of shares subject to Award:

Vesting Schedule: 100% of the shares of common stock subject to this Award are
fully vested as of the Date of Grant.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Stock Bonus
Agreement and the Plan. Participant also acknowledges receipt of the Silicon
Storage Technology, Inc. 1995 Equity Incentive Plan Prospectus. Participant
further acknowledges that as of the Date of Grant, this Grant Notice, the Stock
Bonus Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding the acquisition of stock in the Company
pursuant to the Award and supersede all prior oral and written agreements on
that subject with the exception of (i) Awards previously granted and delivered
to Participant under the Plan, and (ii) the following agreements only:

 

OTHER AGREEMENTS:     

 

SILICON STORAGE TECHNOLOGY, INC.     PARTICIPANT: By:             Signature    
  Signature Title:          Date:      Date:            ATTACHMENTS: Stock Bonus
Agreement and Plan      



--------------------------------------------------------------------------------

ATTACHMENT I

SILICON STORAGE TECHNOLOGY, INC.

STOCK BONUS AGREEMENT

Pursuant to the Stock Bonus Grant Notice (the “Grant Notice”) and this Stock
Bonus Agreement (“Agreement”), Silicon Storage Technology, Inc. (the “Company”)
has awarded you (“Participant”) the right to acquire from the Company pursuant
to Section 7 of the Company’s 1995 Equity Incentive Plan (the “Plan”) the number
of shares indicated in the Grant Notice (collectively, the “Award”). The Award
is granted in exchange for services rendered by you to the Company. Defined
terms not explicitly defined in this Agreement but defined in the Plan shall
have the same definitions as in the Plan.

The details of your Award, in addition to those set forth in the Grant Notice,
are as follows:

1. ACQUISITION OF SHARES. By signing the Grant Notice, you hereby agree to
acquire from the Company, and the Company hereby agrees to issue to you, the
aggregate number of shares of the Company’s common stock specified in your Grant
Notice for the consideration set forth in Section 3 and subject to all of the
terms and conditions of the Award and the Plan. You may not acquire less than
the aggregate number of shares specified in the Grant Notice.

2. CLOSING. You will acquire the shares by delivering your Grant Notice,
executed by you in the manner required by the Company, to the Corporate
Secretary of the Company, or to such other person as the Company may designate,
during regular business hours, on the date that you have executed the Grant
Notice (or at such other time and place as you and the Company may mutually
agree upon in writing) (the “Closing Date”) along with any consideration, other
than your past or future services, required to be delivered by you by law on the
Closing Date and such additional documents as the Company may then require. The
Company will direct the transfer agent for the Company to issue to you the
certificate or certificates evidencing the shares of the Company’s common stock
being acquired by you. You acknowledge and agree that any such shares may be
held in book entry form directly registered with the transfer agent or in such
other form as the Company may determine. In the event of the termination of your
Continuous Status as an Employee, Director or Consultant prior to the Closing
Date, the Closing shall not occur and you shall have no further rights, title or
interests in or to the shares subject to this Award.

3. CONSIDERATION. Unless otherwise required by law, the shares of the Company’s
common stock to be delivered to you on the Closing Date shall be deemed paid, in
whole or in part, in exchange for past services rendered to the Company or an
Affiliate in the amounts and to the extent required by law.

4. VESTING. The shares subject to this Award are fully vested as of the Date of
Grant.



--------------------------------------------------------------------------------

5. CAPITALIZATION CHANGES. The number of shares of the Company’s common stock
subject to your Award and referenced in your Grant Notice may be adjusted from
time to time for changes in capitalization pursuant to Section 13 of the Plan.

6. SECURITIES LAW COMPLIANCE. You may not be issued any of the shares of the
Company’s common stock under your Award unless the shares are either (i) then
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or (ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you shall
not receive such common stock if the Company determines that such receipt would
not be in material compliance with such laws and regulations.

7. EXECUTION OF DOCUMENTS. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award.

8. RIGHTS AS STOCKHOLDER. Subject to the provisions of this Agreement, you shall
have the right to exercise all rights and privileges of a stockholder of the
Company with respect to the shares subject to the Award.

9. TRANSFER RESTRICTIONS. Your Award is not transferable except by will or by
the laws of descent and distribution. You shall not sell, assign, hypothecate,
donate, encumber, or otherwise dispose of any interest in the common stock
subject to this Award except in compliance with the provisions herein and
applicable securities laws.

10. RESTRICTIVE LEGENDS. The certificates representing the common stock shall
have endorsed thereon appropriate legends as determined by the Company.

11. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue such
service. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective stockholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as an Employee or
Consultant of the Company or an Affiliate.

12. WITHHOLDING OBLIGATIONS. At the time your Award is granted, at the time the
shares of common stock subject to the Award are issued, or at any other time as
requested by the Company, you hereby authorize withholding from any amounts
payable to you, or otherwise agree to make adequate provision in cash for, any
sums required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or any Affiliate, if any, which arise in connection
with your Award. In the Company’s sole discretion, the Company may elect, and
you hereby authorize the Company, to withhold shares of common stock subject to
this Award in such amounts as the Company determines are necessary to satisfy
your obligation pursuant to the



--------------------------------------------------------------------------------

preceding sentence. In addition, at the Company’s sole discretion and subject to
compliance with applicable law, the Company may permit you to enter into a “same
day sale” pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board in order to sell some of the shares subject to this
Award and to direct the broker executing such sale to remit the proceeds from
that sale directly to the Company to cover the applicable tax withholdings.
Unless the tax withholding obligations of the Company and/or any Affiliate are
satisfied, the Company shall have no obligation to issue a certificate for such
shares or release such shares from any escrow provided for herein, and shall
have no liability to you for any such delay in the issuance of such shares. You
agree to review with your own tax advisors the federal, state, local and foreign
tax consequences of this investment and the transactions contemplated by this
Agreement. You shall rely solely on such advisors and not on any statements or
representations of the Company or any of its agents. You understand that you
(and not the Company) shall be responsible for your own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement.

13. HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

14. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns. Your rights and
obligations under your Award may only be assigned with the prior written consent
of the Company.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

15. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.



--------------------------------------------------------------------------------

16. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.

17. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.

18. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

19. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act. In addition, you acknowledge receipt of the Company’s policy
on trading in the Company’s securities.

20. APPLICATION OF SECTION 409A. This Award is intended to be exempt from the
application of Section 409A of the Code (“Section 409A”) pursuant to Treasury
Regulation 1.409A-1(b)(6).

* * * * *

This Stock Bonus Agreement shall be deemed to be signed by the Company and the
Participant upon the signing by the Participant of the Stock Bonus Grant Notice
to which it is attached.



--------------------------------------------------------------------------------

ATTACHMENT II

1995 EQUITY INCENTIVE PLAN